Citation Nr: 1724117	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  08-35 049	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1.  What evaluation is warranted for chronic low back pain with deconditioning, degenerative disc disease, and degenerative joint disease from August 29, 2006?
 
2.  Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans' Affairs
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1971 to May 1972 and November 1974 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In June 2014, the Veteran and his spouse attended a Board hearing before the undersigned.  In November 2014, the issues were remanded for further development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran contends that his service-connected back disability warrants higher ratings than those now assigned.  The Veteran has been assigned a 10 percent evaluation from August 29, 2006 to July 26, 2009, and a 20 percent evaluation from July 27, 2009 to August 19, 2014, and since April 1, 2015.  In February and April 2015 rating decisions, the Veteran was assigned a temporary total evaluation from August 20, 2014 to March 31, 2015.  That constitutes the maximum schedular benefit for that period.
 
In November 2014, the Board remanded these issues in order to obtain VA treatment records and to provide the Veteran with a new VA spine examination.  Because the Veteran alleged that he had substantial periods of incapacitating episodes since 2006, the examiner was to specifically "address any periods of incapacitation, referencing both the Veteran's medical records and statements, and set out their approximate frequency and duration, to the extent identified."  The examiner was also to discuss the overall functional impact of the Veteran's service-connected disabilities and whether they would prevent all forms of substantially gainful employment consistent with his education and occupational experience.  
 
While a VA examination was held in September 2015, the VA examiner was not a physician as directed, rather the examiner was a nurse practitioner, and the examiner failed to address either question.  Instead, the examiner provided an unsolicited opinion explaining why he did not believe the Veteran's already service-connected back disorders were actually related to the back strain he incurred in service.  As such an opinion is not responsive, further development is required.  

The Board therefore remands this issue in order to obtain a new VA examination that addresses these questions.
 
The Veteran has also claimed entitlement to a total disability rating based on individual unemployability.  The Veteran is currently service connected for a chronic low back strain (20 percent), left lower extremity radiculopathy (20 percent), tinnitus (10 percent), a dysthymic disorder (10 percent), and bilateral hearing loss (0 percent), with a total evaluation of 50 percent.
 
A January 2011 VA examination opinion stated that the Veteran's disabilities would limit him to sedentary or light employment.  In a January 2009 letter, a VA vocational rehabilitation counselor wrote that the Veteran did not possess the requisite skills/education necessary to compete for suitable gainful employment, noting, in part, the Veteran's incomplete education, work history of 30 years in construction, and lack of transferable skills.  A November 2010 letter from a private vocational counselor stated that occupations did not exist in the Veteran's labor market area for which he had the required skills, knowledge, ability, and physical capacity. 

While these letters did not specifically address the Veteran's service-connected disabilities they arguably indicate that he may be unable to obtain and maintain substantially gainful employment due to service-connected disabilities.  Because the Veteran has not met the schedular standards for entitlement to a total disability rating based on individual unemployability, the issue is referred to the AOJ for referral to the Director of the Compensation Service for consideration whether an extraschedular total disability rating is warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Roseburg Healthcare System and the Portland VA Medical Center since May 2015.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2. Schedule the Veteran for a VA spine examination with a qualified physician.   All files in Virtual VA or VBMS must be provided to and reviewed by the physician as part of the examination.  The physician must specify in the report that the claims file and all electronic records have been reviewed.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The physician must then address the following questions:
 
(a) The physician must assess the current severity of the Veteran's chronic low back pain with deconditioning, degenerative disc disease, and degenerative joint disease.  The physician must conduct range of motion testing of the low back, expressed in degrees, including consideration of painful motion, loss of motion during flare ups, and any additional loss of motion following repetitive motion studies.  
 
The physician is to specifically test the range of active motion, passive motion, weight-bearing motion, and nonweight-bearing motion.  If the physician is unable to conduct the required testing or concludes that the required testing is not possible or necessary in this case, he or she must clearly explain why that is so.
 
(b) The examiner must address any periods of incapacitation, referencing both the Veteran's medical records and statements, and set out their approximate frequency and duration, to the extent identified.  The physician is advised that the term "incapacitating episodes" is defined as a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2016).
 
The physician is to opine in light of the symptoms of record and the Veteran's lay statements, whether any prior period when the appellant self-elected to confine himself to bed involved such pain or other symptoms of such a severity that a physician, if consulted, would have prescribed bed rest at those times.  The physician must state the total period of time for each year from 2006 to the present that physician prescribed bed rest would have been an appropriate therapy for the Veteran's lumbar spine disorder.
 
(c) The examiner must discuss the overall functional impact of the Veteran's service-connected disabilities (chronic low back strain with deconditioning, degenerative disc disease, and degenerative joint disease, left lower extremity radiculopathy, tinnitus, a dysthymic disorder, and bilateral hearing loss), including how they impact the appellant's ability to perform substantially gainful employment consistent with his education and occupational experience.
 
The examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed.
 
3. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).
 
4. The AOJ should review the medical report and opinion to ensure that it is in complete compliance with the directives of this remand.  If any part of the report or opinion is deficient in any manner, the AOJ must implement corrective procedures.
 
5. Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not fully granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

6. Finally, refer the issue of entitlement to a total disability rating based on individual unemployability to the Under Secretary for Benefits or the Director of the Compensation Service for consideration under 38 C.F.R. § 4.16(b) (2016).
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


